DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (US 2011/0147468).

The examiner maintains that the claims remain generic, with little departure from a conventional RFID tag.

The one area where the claims, as amended, depart from a conventional RFID tag is that there is a variable that maintains at least one state in a first location, and a different state in a second location.

Park et al. teaches,
“[0033] FIG. 5 shows a constitution of the RFID tag 100 shown in FIG. 3 to which an indicator 250 and a sensor 260 are added. The indicator 250 may indicate various pieces of information relating to the RFID tag 100 such as a current state and location of the RFID tag 100, and may be a light-emitting diode (LED) in an exemplary embodiment of the present invention. The sensor 260 is intended to recognize various pieces of information relating to the RFID tag 100 such as a current state and location of the RFID tag 100, and may be a temperature sensor in an exemplary embodiment of the present invention. The RFID tag 100 shown in FIG. 5 can identify a state of objects such as medical materials (e.g., blood) and groceries at a relatively long distance.”

It appears that the tag is able to indicate its own location through indicator 250. In addition, the tag is able to sense through sensor 260 some information related to its current location.

Clearly, if the tag detects a location different from its current state, the tag will acquire a new state reflective of the new location (the location state is current after all, and to state current, it must update when the location changes).

This generally meets the limitations of the claims.

As the examiner has emphasized in this and the previous action, the claims overall are very generic to ordinary RFID tags. As the examiner has stated above, the recent amendments depart from a generic tag in that there is a location state in the tag, and that this location changes as the tag is determined to be in a second (or third) location. Park et al. broadly teaches this limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876